Citation Nr: 0915756	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  04-29 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1969 to 
April 1972.  He served in the Republic of Vietnam from 
February 1970 to January 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In connection with his appeal, the appellant testified at a 
Board videoconference hearing in February 2005.  In October 
2005, at the request of the appellant, the Board remanded the 
matter to the RO for initial consideration of additional 
evidence the appellant had submitted following his hearing.  
38 C.F.R. § 20.1304.

In March 2008, the Board again remanded the matter, noting 
that the appellant had requested to attend another Board 
hearing, as the Veterans Law Judge who had conducted the 
February 2005 hearing had retired.  38 C.F.R. § 20.707 
(2008).  In March 2009, however, the appellant withdrew his 
hearing request and asked that the Board consider his claim 
based on the evidence of record.  


FINDINGS OF FACT

1.  Hepatitis C was not clinically evident in service or for 
many years thereafter.

2.  The most probative evidence of record indicates that the 
appellant's current hepatitis C is not causally related to 
his active service or any incident therein.  


CONCLUSION OF LAW

Hepatitis C was not incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the appellant in June 2003.  
This letter addressed all three notice elements delineated in 
38 C.F.R. § 3.159 and was sent prior to the initial 
unfavorable decision by the RO.  The fact that the notice did 
not address either the relevant rating criteria or effective 
date provisions was harmless error because service connection 
is being denied, and therefore no rating or effective date is 
being assigned.  Regardless, in March 2006, the RO sent the 
appellant a letter for the express purpose of notifying him 
of the additional elements imposed by the Court in Dingess.  
The RO then reconsidered the appellant's claim, most recently 
in a May 2008 Supplemental Statement of the Case.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); see also 
Medrano v. Nicholson, 21 Vet. App. 165 (2007) (holding that a 
notice error may be cured by providing compliant notice, 
followed by a readjudication); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA to the extent 
necessary.  Neither the appellant nor his representative has 
argued otherwise

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service treatment records are 
on file, as are post-service VA clinical records identified 
by the appellant.  The RO has also obtained records from the 
Social Security Administration.  The appellant has not 
identified any outstanding, available evidence pertinent to 
his claim and none is evident from a review of the record.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2008).  

In that regard, the Board observes that the appellant claims 
that he developed hepatitis C in service as a result of 
receiving an inoculation with a bloody airgun shortly before 
he left for Vietnam.  He claims that approximately two to 
three months after arriving in Vietnam, he developed jaundice 
and was diagnosed as having hepatitis C by medics.  See e.g. 
February 2005 hearing transcript, page 5.  He has apparently 
told his parents and his VA physician that records 
documenting in-service treatment for his hepatitis, however, 
were unfortunately "lost by the government."  See e.g. 
November 18, 2005, VA clinical record.  

The Board does not find the appellant's statements to be 
credible.  First, the hepatitis C virus was not identified 
until 1989, well after the appellant's tour of duty in 
Vietnam.  See Choo Q, Kuo G, Weiner A, Overby L, Bradley D, 
Houghton M (1989), Isolation of a cDNA clone derived from a 
blood-borne non-A, non-B viral hepatitis genome,  Science, 
Volume 244, Issue 4902 (1989).  Thus, it is not believeable 
or persuasive that medics in Vietnam would have rendered such 
a diagnosis at that time.  Moreover, the Board observes that 
on an October 1971 medical history, which the appellant 
completed several months after returning from Vietnam, he 
specifically denied ever having had hepatitis or jaundice.  
Similarly, at his February 1972 military separation medical 
examination, the appellant again specifically denied ever 
having had jaundice.  Moreover, no abnormalities were 
identified either on clinical evaluation or on laboratory 
testing.  

In evaluating the evidence, the Board is required to assess 
the probative value of proffered evidence in the context of 
the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In this case, the service department 
records do not support the appellant's recent claim that he 
was diagnosed as having hepatitis in Vietnam.  Indeed, the 
service treatment records contradict the appellant's claim, 
given that he specifically denied ever having had hepatitis 
in October 1971.  The Board finds that the contemporaneous 
records are entitled to more probative weight than the 
recollections of the appellant of events which occurred 
decades previously, and which were made in the context of a 
claim for monetary benefits.  

For these reasons, the Board finds that the appellant's 
service treatment records are complete and no efforts to 
obtain additional records are warranted.  See 38 C.F.R. § 
3.159(c)(2) (2008); see also Counts v. Brown, 6 Vet. App. 
473, 477 (1994) (noting that "VA has no duty to seek to 
obtain that which does not exist.").

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In this case, 
the appellant has been afforded VA medical examinations in 
connection with his claim.  The Board finds that the 
examination reports contain the necessary medical opinion.  
38 C.F.R. § 3.159(c)(4).
For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the appellant nor his 
representative has argued otherwise.  


Background

The appellant's service treatment records are entirely 
negative for complaints or findings of hepatitis C or 
jaundice.  

The appellant's immunization record shows that he received 
one vaccination during service -- a flu shot in October 1971, 
after returning from Vietnam.  The physician administering 
the vaccination noted no adverse reaction and made no 
remarks.  The Board notes that at that time, the appellant 
completed a report of medical history on which he 
specifically denied ever having had hepatitis or jaundice.  

At the appellant's February 1972 military separation medical 
examination, no pertinent abnormalities were identified.  
Laboratory testing was normal.  The examiner noted that the 
appellant had no tattoos.  On a report of medical history, 
the appellant again denied a history of jaundice.

In June 2003, the appellant submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including hepatitis C.  In connection with his 
claim, the appellant completed a Hepatitis Risk Factor 
Questionnaire on which he denied ever having used intravenous 
drugs or intranasal cocaine; engaging in high risk sexual 
activities; having hemodialysis, a blood transfusion, or 
acupuncture with nonsterile needles; or sharing a toothbrush 
or razorblade.  He did claim that he had gotten a tattoo 
while stationed at Fort Leonard Wood.  

In support of his claim, the appellant submitted a February 
2003 VA clinical record in which his physician noted that the 
appellant had been inoculated with a bloody airgun in service 
and had developed hepatitis with jaundice a month later.  
Based on this history, the VA physician indicated that it was 
his opinion that the appellant had "service connected 
hepatitis C and should receive compensation."  

VA clinical records, dated from 1994 to 2008, show treatment 
for hepatitis C beginning in 1999.  In August 1999, the 
appellant's risk factors were noted to include drug abuse, 
tattoos, and alcohol use.  In February 2001, the appellant 
acknowledged having been a heroin addict.  The examiner noted 
that it was the use of needles, apparently interferon 
injections for the treatment of the appellant's hepatitis C, 
which had "triggered recall" of his previous heroin use 
many years ago.  

The appellant underwent VA medical examination in April 2004.  
He reported that he had been diagnosed as having hepatitis C 
three to four years prior.  With respect to his risk factors, 
the appellant denied a history of blood transfusions.  He 
acknowledged intranasal cocaine use, but denied intravenous 
drug use.  When asked about possible sexual transmission, the 
appellant reported contact with prostitutes in Vietnam, but 
denied other high risk sexual activities.  The examiner noted 
that the appellant had extensive tattooing of the right arm 
which he claimed was done with his own needles after 
returning from Vietnam.  The examiner noted that the 
appellant claimed to have contracted hepatitis C during 
service from airgun inoculations.  Specifically, he claimed 
that at the time of his inoculation, the only precaution 
taken was to wipe the end of the airgun with a rag.  He 
further claimed that there was blood on the rag and "drops 
of blood on the floor."  The examiner noted that in 
reviewing the service treatment records, there was no 
notation to the effect that the appellant had had difficulty 
with an inoculation, including a bloody airgun.  The examiner 
indicated that he had reviewed medical literature on the 
subject which indicated that hepatitis B could be transmitted 
from an unclean airgun.  He also noted that there was some 
literature showing evidence of a hepatitis C infection in 
serviceman in the 1940's and 1950's in frozen samples.  After 
examining the appellant and reviewing his medical history, 
the examiner indicated that he could not say with certainty 
how the appellant's hepatitis C was contracted; however, he 
indicated that it is at least as likely as not that the 
appellant contracted hepatitis C from airgun inoculations in 
service.  In that regard, he noted that while the appellant 
had other minor risk factors in his history, such as possible 
sexual transmission and tattoos, these would be less likely 
than transmission with a needle puncture which was necessary 
with an airgun.  

In a June 2004 addendum, the examiner noted that during the 
April 2004 VA medical examination, the appellant had 
specifically denied a history of intervenous drug use.  Based 
on that history, he indicated that he had concluded that it 
was at least as likely as not that the appellant's hepatitis 
C was contracted from an airgun injection during service.  
Since that time, however, the examiner indicated that he had 
reviewed clinical records showing that the appellant had 
acknowledged a history of heroin addiction.  The examiner 
indicated that it was now his opinion that the appellant's 
hepatitis C was related to the use of IV drugs, which is 
considered a major risk factor for contracting hepatitis C.

In a July 2004 letter, the appellant's parents indicted that 
they did not know the full history of the appellant's medical 
condition.  However, they indicted that the appellant told 
them that prior to shipping out for Vietnam, he was getting 
his mandatory shots when he noticed that the medic was using 
a bloody rag to wipe the injection gun after each man and 
that "they were walking in blood."  The appellant told his 
parents that he had "protested to the medic that this was 
unsanitary and dangerous."  In spite of his protests, 
however, he got his shots.  When he was in Vietnam, he was 
ill and "hospitalized several times."  The appellant told 
his parents that the Army had lost records of these periods 
of hospitalization.  

At his February 2005 Board hearing, the appellant testified 
that shortly after beginning active duty, he stood in a line 
with other soldiers to receive inoculations.  The medics were 
using an airgun injector and wiping it with a bloody rag 
between injections.  The appellant testified that two to 
three months after arriving in Vietnam, he was diagnosed as 
having hepatitis C.  The appellant claimed that the medic 
gave him some medication and he "got better."  When asked 
about heroin use, the appellant acknowledged that he had 
started using heroin in Vietnam, but only after he was 
diagnosed as having hepatitis.  He acknowledged using heroin 
after service as well, but claimed that he never used it 
intravenously; rather, he snorted it only.  The appellant 
also testified that he had not received any tattoos during 
service, but received them afterwards.  The appellant, 
however, emphasized that he had used his own needles to get 
his tattoos and that "anytime I got any work done, I'd get 
my needles out.  There wasn't anybody else that used them."  
See Transcript at page 11.  

Following the hearing, the appellant submitted a copy of a 
July 1970 letter he wrote to his parents from Vietnam in 
which he described having the flu with a fever.  The 
appellant claims that this letter referred to a period when 
he developed, and was treated for, hepatitis, but that he did 
not mention hepatitis in the letter as he did not want to 
worry his parents.  See e.g. July 2004 VA Form 9.  

The appellant also submitted another note from his VA 
physician, dated in November 2005, who noted that when the 
appellant was in the military, he was inoculated with a 
bloody airgun.  A month later, he developed hepatitis with 
jaundice.  The VA physician noted that the "military medical 
records were lost by the government."  He indicated that it 
was his opinion that the appellant's hepatitis C should be 
service connected.  

Records from the Social Security Administration show that the 
appellant underwent a medical examination in May 2006 in 
connection with his application for disability benefits.  He 
reported that he had been under treatment for hepatitis C for 
the last seven years.  He also reported episodes of hepatitis 
in the military in 1969 and 1972, although he claimed that 
records of this treatment had been lost.  On examination, the 
appellant was noted to have several tattoos.  The assessments 
included history of hepatitis C on treatment for seven years.  

During a May 2006 psychological evaluation, the appellant 
reported that he had been diagnosed with hepatitis C while 
serving a tour of duty in Vietnam.  




Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The appellant seeks service connection for hepatitis C.  He 
claims that prior to going to Vietnam, he was inoculated with 
a bloody airgun.  Approximately two to three months after 
arriving in Vietnam, he developed jaundice and was diagnosed 
as having hepatitis C by medics.  

After carefully considering the appellant's contentions in 
light of the record on appeal, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for hepatitis C.

As a preliminary matter, the Board concedes that the 
appellant is certainly competent to describe receiving an 
inoculation with a bloody airgun and is further competent to 
report that he was diagnosed as having hepatitis C in 
Vietnam.  Competency of evidence, however, differs from 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board does not find the appellant's 
statements to be credible.  First, the Board observes that 
the appellant's immunization record shows that he received 
only one vaccination during service -- a flu shot in October 
1971, after returning from Vietnam.  There is no indication 
that he received an inoculation prior to going to Vietnam, 
and certainly not with a bloody airgun.  Additionally, the 
appellant's service treatment records do not support his 
contentions that he was treated for hepatitis and jaundice in 
Vietnam.  In fact, as discussed above, in October 1971, after 
returning from Vietnam, the appellant specifically denied 
ever having had hepatitis.  

The Board has considered the copy of the letter submitted by 
the appellant which he purportedly wrote his parents from 
Vietnam, in which he describes having the flu.  While the 
appellant now claims that he was actually under treatment for 
hepatitis at that time but did not mention it as he did not 
want to worry his parents, for the reasons discussed above, 
the Board does not find his statements in this regard to be 
credible.  

Based on the discussion above, the Board finds that the most 
probative evidence shows that hepatitis C was not diagnosed 
during the appellant's active service.  Indeed, the medical 
evidence of record shows that the appellant was not diagnosed 
as having hepatitis C until 1999, approximately 27 years 
after his separation from service.  

As set forth above, however, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

In that regard, the Board notes that the appellant has 
submitted statements from his VA physician to the effect that 
his hepatitis C was incurred in service as a result of 
receiving an inoculation with a bloody airgun.  As discussed 
in detail above, however, the appellant's statements 
regarding his in-service hepatitis and inoculations are 
lacking credibility.  Thus, the medical opinion at issue is 
of limited probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(a medical opinion based upon an inaccurate factual premise 
is not probative).  

Similarly, the Board has considered the April 2004 VA medical 
examination report in which the examiner concluded that it 
was at least as likely as not that the appellant contracted 
hepatitis C from airgun inoculations in service.  He reasoned 
that the only major risk factor acknowledged by the appellant 
during the examination was the needle puncture from the 
unsterile airgun.  Upon further review of the record, 
however, the examiner noted that the appellant had, in a 
clinical setting, acknowledged the use of IV heroin.  Given 
this fact, the examiner revised his earlier opinion, and 
concluded in a June 2004 addendum that the appellant's 
current hepatitis C was related to the use of IV drugs, a 
major risk factor for contracting hepatitis C.

The Board finds that the medical opinion in the addendum is 
most probative as it was based on a review of the entire 
record, including the most pertinent evidence therein.  The 
examiner also provided a rationale for his opinion, which is 
consistent with the evidence of record.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (discussing factors for 
determining probative value of medical opinions).  
Here, the Board observes that the appellant has recently 
claimed that he never used heroin intravenously, but rather 
only snorted it.  The inconsistency of the appellant's 
reporting of his risk factors, however, has reduced his 
credibility in this regard.  For example, on his June 2003 
risk factor questionnaire, the appellant reported that he had 
had "one tattoo done while stationed at Ft. Leonardwod, 
MO."  At his February 2005 hearing, however, the appellant 
acknowledged that "I didn't have any tattoos when I was in 
the service."  See transcript at page 7.  Similarly, the 
Board notes that on his June 2003 risk factor questionnaire, 
the appellant denied ever having used intranasal cocaine or 
intravenous drugs.  At his April 2004 VA medical examination, 
however, he acknowledged the use of intranasal cocaine.  
Additionally, during a February 2001 visit to a VA clinic, he 
acknowledged the use of IV heroin; indeed, the examiner noted 
that the appellant's treatment with interferon injections by 
needle, had "triggered" the appellant's memory regarding 
his heroin use.  

The Board has considered these inconsistencies and finds that 
they diminish the appellant's credibility.  The Board 
concludes that the appellant's statements of his drug use 
made in a medical context prior to filing his claim are more 
credible that those statements made in the context of a claim 
for compensation benefits.  See Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) 
(noting that the credibility of a witness can be impeached by 
a showing of interest, bias, inconsistent statements, or, to 
a certain extent, bad character); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because he or she is an interested 
party; personal interest may, however, affect the credibility 
of the evidence).  For these reasons, the Board assigns the 
greatest probative value to the June 2004 medical opinion 
linking the appellant's current hepatitis C to his drug use.  

Here, the Board notes that the record on appeal contains some 
indication that the appellant used heroin in service.  See 
November 2005 hearing transcript at page 5.  To the extent 
that the appellant may claim that his hepatitis C was 
incurred during service as a result of heroin use, the Board 
notes that applicable statute prohibits the payment of 
compensation for disability resulting from a veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  
Based upon the competent evidence of record, therefore, the 
Board concludes that the most probative evidence shows that 
the appellant's hepatitis C was not manifested during service 
or for many years after separation from service, and that 
this disability is not causally related to his active service 
or any incident therein.  For these reasons, the Board finds 
that the preponderance of the evidence in this case is 
against the claim of service connection for hepatitis C.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


